DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.

Status of Claims
Claims 1-20 are pending, with claims 1, 14, and 17 currently amended.

 Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 14 filed on August 26, 2022. The 35 U.S.C. § 112(b) rejections in the previous Office Action filed on June 13, 2022 are hereby withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5 and 18 recite “a first direction” in line 2. However, claims 1 and 17, upon which, claims 5 and 18 depend, already recites “a first direction” in line 3. Therefore, the claim scope is not clear. For the purpose of examination, “a first direction” in line 2 of claims 5 and 18 is interpreted as “a second direction,” and “the first direction” in lines 3-4 of claims 5 and 18 is interpreted as “the second direction.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bang et al. (US PG-Pub No.: 2020/0091252 A1, hereinafter, “Bang”).
Regarding claim 1, Bang discloses a display apparatus (see Bang, FIG. 13) comprising:
a lower substrate (SUB, FIG. 13) comprising a display area (DA, FIG. 13) and a non-display area (NDA, FIG. 13);
a thin film transistor (T6, FIG. 13) on the lower substrate (SUB) in a first direction (up-down) at the display area (DA);
a display element (OLED, FIG. 13) at the display area (DA) and electrically connected to the thin film transistor (T6);
a discharge element (E-CNT+E-VSS+DM2, FIG. 13) at the non-display area (NDA); and
a driving circuit (GDC, FIG. 13) between the discharge element (E-CNT+E-VSS+DM2) and the thin film transistor (T6) and spaced from the discharge element (E-CNT+E-VSS+DM2) in a plan view,
wherein the discharge element (E-CNT+E-VSS+DM2) comprises at least one electrode layer (E-VSS), at least one discharge layer (E-CNT) on the at least one electrode layer (E-VSS), and at least one first insulating layer (DM2) on and overlapping with the at least one electrode layer (E-VSS) in the first direction (up-down) between the at least one electrode layer (E-VSS) and the at least one discharge layer (E-CNT), and
wherein a distance from an upper surface of the lower substrate (SUB) to an upper surface of the at least one discharge layer (E-CNT) is greater than or equal to a distance from the upper surface of the lower substrate (SUB) to an upper surface of a top layer of the thin film transistor (T6, FIG. 13).

Regarding claim 2, Bang discloses the display apparatus of claim 1, wherein the display element (OLED) comprises a pixel electrode (AE, FIG. 13), a counter electrode (CE_C, FIG. 13), and an intermediate layer (EML, FIG. 13) between the pixel electrode (AE) and the counter electrode (CE_C), the intermediate layer (EML) comprising an emission layer (¶ [0128]).

Regarding claim 3, Bang discloses the display apparatus of claim 2, wherein the at least one discharge layer (E-CNT) comprises a same material as that of the pixel electrode (AE, ¶ [0171]).

Regarding claim 4, Bang discloses the display apparatus of claim 3, wherein the at least one discharge layer (E-CNT) has a same layered structure as that of the pixel electrode (AE, ¶ [0171]).

Regarding claim 5, Bang discloses the display apparatus of claim 4, wherein a direction from an edge of the lower substrate (SUB) to a center of the lower substrate (SUB) is a first direction (left-right), and a width in the first direction (left-right) of the upper surface of the at least one discharge layer (E-CNT) is less than or equal to a width in the first direction (left-right) of an upper surface of the pixel electrode (AE, FIG. 13).
Note: for the purpose of examination, “a first direction” in line 2 of claim 5 is interpreted as “a second direction,” and “the first direction” in lines 3-4 of claim 5 is interpreted as “the second direction.”

Regarding claim 6, Bang discloses the display apparatus of claim 2, wherein the at least one first insulating layer (DM2) comprises a same material as that of a layer (30, FIG. 13) below the pixel electrode (AE) in contact with the pixel electrode (AE, ¶ [0182]).

Regarding claim 7, Bang discloses the display apparatus of claim 6, wherein the at least one first insulating layer (DM2) has a same layered structure as that of the layer (30) below the pixel electrode (AE) in contact with the pixel electrode (AE, ¶ [0182]).

Regarding claim 8, Bang discloses the display apparatus of claim 7, wherein the discharge element (E-CNT+E-VSS+DM2) further comprises a second insulating layer (middle DM2) between the at least one first insulating layer (lower DM2) and the at least one discharge layer (E-CNT, FIG. 13).

Regarding claim 9, Bang discloses the display apparatus of claim 1, wherein the discharge element (E-CNT+E-VSS+DM2) comprises: a first electrode layer (E-VSS), a first discharge layer (E-CNT) above the first electrode layer (E-VSS), and a first-first insulating layer (DM2) between the first electrode layer (E-VSS) and the first discharge layer (E-CNT); and a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer (FIG. 13 shows one pixel; however, the display apparatus has a plurality of pixels, as shown in FIG. 4; therefore, there is another set of E-CNT+E-VSS+DM2).

Regarding claim 11, Bang discloses the display apparatus of claim 9, wherein the first electrode layer and the second electrode layer are integrally formed (to meeting this limitation, each of E-CNT/E-VSS/DM2 can be considered as two layers integrally formed).

Regarding claim 12, Bang discloses the display apparatus of claim 9, wherein the first-first insulating layer and the first-second insulating layer are integrally formed (to meeting this limitation, each of E-CNT/E-VSS/DM2 can be considered as two layers integrally formed).

Regarding claim 14, Bang discloses the display apparatus of claim 1, wherein the at least one electrode layer (E-VSS) extends along at least part of an edge defining a periphery of the display area (FIG. 13).

Regarding claim 15, Bang discloses the display apparatus of claim 14, wherein the at least one discharge layer (E-CNT) comprises a first discharge layer and a second discharge layer spaced from each other in a direction (left-right) in which the at least one electrode layer (E-VSS) extends (FIG. 13 shows one pixel; however, the display apparatus has a plurality of pixels, as shown in FIG. 4; therefore, there is another set of E-CNT+E-VSS+DM2 spaced left-right).

Regarding claim 16, Bang discloses the display apparatus of claim 14, wherein the at least one discharge layer (E-CNT) comprises a plurality of isolated-shape conductive layers spaced from each other in a direction (left-right) in which the at least one electrode layer (E-VSS) extends (FIG. 13 shows one pixel; however, the display apparatus has a plurality of pixels, as shown in FIG. 4; therefore, there is another set of E-CNT+E-VSS+DM2 spaced left-right isolated).

Regarding claim 17, Bang discloses a display apparatus (see Bang, FIG. 13) comprising:
a lower substrate (SUB, FIG. 13) comprising a display area (DA, FIG. 13) and a non-display area (NDA, FIG. 13);
a pixel circuit (T6, FIG. 13) on the lower substrate (SUB) in a first direction (up-down) at the display area (DA) or the non-display area (NDA), and comprising a top conductive layer (SE6+DE6, labelled in FIG. 6);
a display element (OLED, FIG. 13) at the display area (DA) and electrically connected to the pixel circuit (T6);
a discharge element (E-CNT+E-VSS+DM2, FIG. 13) at the non-display area (NDA); and
a driving circuit (GDC, FIG. 13) between the discharge element (E-CNT+E-VSS+DM2) and the pixel circuit (T6) and spaced from the discharge element (E-CNT+E-VSS+DM2) in a plan view (FIG. 13),
wherein the discharge element (E-CNT+E-VSS+DM2) comprises at least one electrode layer (E-VSS), at least one discharge layer (E-CNT) above the at least one electrode layer (E-VSS), and at least one first insulating layer (DM2) on an overlapping with the at least one electrode layer (E-VSS) in the first direction (up-down) between the at least one electrode layer (E-VSS) and the at least one discharge layer (E-CNT), and
wherein a distance from an upper surface of the lower substrate (SUB) to an upper surface of the at least one discharge layer (E-CNT) is greater than or equal to a distance from the upper surface of the lower substrate (SUB) to an upper surface of the top conductive layer of the pixel circuit (T6, FIG. 13).

Regarding claim 18, Bang discloses the display apparatus of claim 17, wherein a direction from an edge of the lower substrate (SUB) to a center of the lower substrate (SUB) is a first direction (left-right), and a width in the first direction (left-right) of the upper surface of the at least one discharge layer (E-CNT) is less than or equal to a width (total width) in the first direction of the upper surface of the top conductive layer of the pixel circuit (T6).

Regarding claim 19, Bang discloses the display apparatus of claim 17, wherein the discharge element (E-CNT+E-VSS+DM2) comprises: a first electrode layer (E-VSS), a first discharge layer (E-CNT) above the first electrode layer (E-VSS), and a first-first insulating layer (DM2) between the first electrode layer (E-VSS) and the first discharge layer (E-CNT); and a second electrode layer, a second discharge layer above the second electrode layer, and a first-second insulating layer between the second electrode layer and the second discharge layer (FIG. 13 shows one pixel; however, the display apparatus has a plurality of pixels, as shown in FIG. 4; therefore, there is another set of E-CNT+E-VSS+DM2).

Allowable Subject Matter
Claims 10, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claims 10 and 20, in particular, a metal layer on the lower substrate, and electrically connecting the first electrode layer and the second electrode layer to each other.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 13, in particular, the first discharge layer is located outside a periphery of the sealing member, and the second discharge layer is located within an internal boundary defined by the sealing member.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892